COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  Julio A. Hernandez and Rocio Martinez,        §               No. 08-18-00011-CV

                       Appellant,               §                 Appeal from the

  v.                                            §                448th District Court

  Enes M. Kanlic, M.D.; El Paso County          §             of El Paso County, Texas
  Hospital District d/b/a University Medical
  Center; and Texas Tech Health Science         §              (TC# 2016DCV3128)
  Center,
                                                §
                        Appellees.
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until August 27, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. James D. Lucas, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before August 27, 2018.


              IT IS SO ORDERED this 2nd day of August, 2018.


                                     PER CURIAM



Before McClure, C.J., Rodriguez and Palafox, JJ.
(Palafox, J., not participating)